Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The following is a Final Office action in response to the Application filed 012/17/2019 and the Amendments & Remarks received on 03/24/2022.
2.	Claims 1, 7-9, 15-17, and 20 are amended
3.	Claims 1-20 are pending

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
7.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
8.	Claims 1-8 are directed to a method claims, claims 9-16 are directed to a system, and 17-20 are directed to a non-transitory machine-readable medium.  Claims 1-25 fall within one of the four statutory categories of invention. (Step 1: Yes)
9.	In claim 1, corresponding representative claims 9 and 17, the limitations that define an abstract idea (in bold) are below (claim 1 is displayed):
A method for modifying an existing anti-money laundering rule of an existing anti- money laundering system to reduce false alerts, the method comprising: 
receiving, from a first financial institution, first financial institution data including a first set of transaction data related to a first set of transactions each involving a payor and a payee, a first set of non-transaction data related to at least one payor and/or at least one payee involved in at least one of the first set of transactions, and historical alert data including a plurality of historical alerts each corresponding to a transaction of the first set of transactions;
building a knowledge graph with a first financial institution data; 
determining, by machine learning, overall risk scores for account holders based on the first set of transaction data and the first set of non-transaction data, wherein the account holders are payors and/or payees involved in the first set of transactions; 
receiving, from a second financial institution through private blockchain, a second set of transaction data related to a second set of transactions each involving a payor and a payee; 
updating the knowledge graph with the second set of transaction data; 
analyzing, by the computing device, the updated knowledge graph to identify hopping transactions in which money is transferred from an initial payor to a final payee through at least one intermediary transaction involving actors other than the first initial payor and the first final payee, the actors acting as payors and/or payees in the at least one intermediary transaction; 
for each account holder, calculating a degree of separation between the account holder and an initial payor, final payee, or actor involved in at least one hopping transaction identified in the updated knowledge graph; for each account holder, determining a context score based on the account holder's overall risk score and degree of separation; 
inputting an analytical base table into a gradient boosting framework to calculate the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities; 
performing, by the computing device, a key driver analysis based on the inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the key driver analysis determines factors impacting the false positive likelihood of alerts; 
creating, by the computing device, a decision tree from the results of the key driver analysis;
creating decision rules and determining new threshold values to replace existing threshold values for the existing anti-money laundering rule based on the decision tree; 
performing, by the computing device, a what-if simulation based on both the new threshold values and the decision rules;
performing a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti-money laundering rule, including the existing threshold values, and an updated anti-money laundering rule modified with the new threshold values to determine which of either results in a lower false positive like hood of alerts; and 
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modifying the existing anti-money laundering rule with the new threshold values and applying the modified existing anti-money laundering rule while running the existing anti- money laundering system.

10.	In claim 1, corresponding representative claims 9 and 17, are steps that describe receiving and analyzing transaction data to determine an overall risk score based on decision rules applying mathematical concepts (machine learning, gap analysis, and what-if simulation) for generating a recommendation for existing anti-money laundering rule. The above steps are collecting and analyzing financial transaction and data and relational data for detecting suspicious activity based on a financial transactions which are concepts that are in the enumerating grouping of Abstract ideas related to Certain methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). In addition, the claims limitations of creating  decision rules and to determine new threshold values for the existing anti-money laundering rule, analyzing the transaction data based on applying machine learning , gap analysis, and what if simulation to generate and update to the anti-money laundering rules which are under the groupings of the abstract ideas of mathematical concepts. 
11.	Independent claim 1, corresponding representative claims 9 and 17, recite the additional components of “computer device”, ”computers”, “existing anti-money laundering system”, “non-transitory computer-readable medium”, and “storage devices” and the additional elements of “machine learning”, “private blockchain”, “knowledge graph”, and “artificial intelligence model”. The additional components and additional elements are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “storage device” does not take the claim limitation out of the abstract idea (i.e. a generic storage device performing a generic computer function of storing). The limitations of “use machine learning to determine overall risk scores”, “performing a gap analysis using a what-if simulation and the decision rules to determine difference between performance of existing anti-money laundering rules”, “perform a key driver analysis to determine factors impacting the false positive likelihood of the alerts”, and “using reinforcement learning determine a recommendation for modifying the existing anti-money laundering rule”. The mere nominal recitation of “machine learning”, “what-if simulation”, “gap analysis”, “decision rules”, and “anti-money laundering rules” do not take the claim limitation out of the abstract idea (i.e., a general means of using mathematical formulas, relationships, and concepts to determine the overall risk score to detect money laundering accounts). The limitations does no more than generally linking a judicial exception to a particular technological environment. The claims 1, corresponding representative claims 9 and 17, are directed to an abstract idea
12.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
the disclosure provides a non-transitory computer-readable medium storing software that may comprise instructions executable by one  or more computers which, upon such execution, cause the one or more computers (Specification: Paragraph [0014])
the disclosure provides a system for modifying an existing rules of an existing AML system to reduce false alerts, which comprises one or more computers and one or more storage devices storing instructions that may be operable, when executed by the one or more computers, to the one or more computers (Specification: Paragraph [0015]) 
13.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
14.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 9 and 17, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 9 and 17, are directed to an abstract idea without significantly more.
15.	Dependent claims 2, 3, 10, 11, and 18 further recite limitations of wherein determining a context score based on the account holder's overall risk score, degree of separation includes creating a plurality of bipartite adjacency matrices from information stored in the knowledge graph, wherein, in the bipartite adjacency matrices, a first set of vertices include payors and a second set of vertices include payees, and building a plurality of bipartite graphs from the plurality of bipartite adjacency matrices. The limitations are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Simply suggesting a technological environment (i.e., steps directed to the general means using mathematical concepts and relationships to determine the context score, risk score, and create a plurality of bipartite adjacency matrices) upon which the abstract idea may be implemented does not alter or transform the abstract idea.  The claims are directed to an abstract idea. 
16.	There are no additional components and the additional elements of “bipartite agency matrices”, “vertices”, “risk score”, “context score”, “bipartite graph”, “knowledge graph”, where each of the additional elements are no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional components and additional elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claims do not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 2, 3, 10, 11, and 18 further are directed to an ineligible judicial exception without any significant more.
17.	Dependent claims 4, 7, 8, 12, 15, and 16 further recite limitations of  wherein determining a context score based on the account holder's overall risk score and degree of separation further includes detecting a plurality of communities within the plurality of bipartite graphs and wherein the key driver analysis includes applying a greedy search technique to identify a set of factors and applying the gradient boosting framework to calculate an importance value for each factor, do not take the claim limitations out of the groupings of abstract activity (i.e., the steps of determining and modifying in general means of using mathematical relationships and concepts to determine a context score and modifying the existing anti-money laundering rule).  The limitations of wherein data from the at least one intermediary transaction is included in the second set of transaction data is a method of organizing human activity, this limitations do not transform the abstract idea (i.e. are steps are directed determine the classification of the payor) but merely elaborates on how the abstract idea in the independent claims may be implemented and the technological environment upon which the abstract idea may be carried out. Therefore the claims are abstract. 
18.	There are no additional components and the additional element of “modifying the existing anti-money laundering rule” and “detecting a plurality of communities within the plurality of bipartite graphs” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements and do not integrate the exception into a practical application of that exception Therefore, similar to the independent claims, the dependent claims 4, 7, 8, 12, 15, and 16 are directed to an ineligible judicial exception without any significant more.
19.	Dependent claims 5, 6, 13, 14, 19 and 20 further recite limitations of wherein determining a context score based on the account holder's overall risk score and degree of separation further includes finding communities of payors and/or payees having similar behavior patterns within the knowledge graph and determining, by a first machine learning model, a first risk score for each of the plurality of communities, wherein the first risk score is ated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount, degree of separation further includes determining, by a second machine learning model to determine a second risk score for at least one of the plurality of payors and/or payees, wherein the second risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount, and determining, by  an ensemble model of the first and second machine learning models, overall risk scores for the at least one of the plurality of payors and/or payees, do not take the claim limitations out of the groupings of abstract activity (i.e., the steps of determining, calculating, a risk score using a first and second machine learning model in general means of using mathematical formulas, relationships and concepts to determine an overall risk score). Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. Therefore, the claims are abstract.   
20.	There are no additional computer components and the additional elements of “first machine learning model”, “second machine learning model”, “risk score”, “knowledge graph” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 5, 6, 13, 14, 19 and 20 are directed to an ineligible judicial exception without any significant more.
21.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter


Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Reddy et. al (US Patent Application Publication No.: 2019/0311367; hereafter known as Reddy) in view of Adjaoute et al (US Patent Application Publication No.: 2019/0213498; hereafter known as Adjaoute) and in further view of Achin et al (US Patent Application No. 2018/0046926; hereafter known as Achin)

24.	In claim 1: Reddy discloses,
 A method for modifying an existing anti-money laundering rule of an existing anti- money laundering system to reduce false alerts, the method comprising: (i.e., digital genome engine and method for using the same to enable banking enterprises to create the digital gene expression of the banking customers, accounts and their financial activity streams to normally investigate banking transactions to determine if they are suspicious (e.g., involved with money laundering or fraudulent activities where the prediction engine can automatically create new rules and perform adjustments).(Reddy: Paragraph [0028], [0046])
receiving, from a first financial institution, first financial institution data including a first set of transaction data related to a first set of transactions each involving a payor and a payee, a first set of non-transaction data related to at least one payor and/or at least one payee involved in at least one of the first set of transactions, and historical alert data including a plurality of historical alerts each corresponding to a transaction of the first set of transactions; (i.e., A pulse component collects data from the defined data sources and enriches it with the location and contextually relevant data and send the computed data records related to banking transactions to the edge cloud  where data sources and computer accessible components that provide and/or stores data from banks or other institutions involved in transactions or that are sources of data that may be relevant in the classification of transactions as suspicious or representing illegal or otherwise bad behavior  where these sources may be used to banking transaction information that can be used to start the analysis including sing the transaction data, processing logic identifies time-based behavior over a period of time using historical data and one or more of accounts with other banking or financial institutions) (Reddy: Paragraph [0052], [0053], [0068] [0116]) 
building a knowledge graph with the first financial institution data; (i.e., information obtained and used by processor 1104 for discovery, clustering and knowledge graph representation of the scenarios where the transformation of the raw customer, account, and transaction data to features and the knowledge graph representation of the behavior of the individual related to financial matters, with nodes of the representation representing entities extracted or inferred from information about the individual, and edges are activities between the first and second entities; receiving, in response to occurrence of a new financially-related transaction, a message sent over a network that contains transaction data related to the new financially-related transaction) (Reddy: Paragraph [0071], [0124], [0127]). 
determining, by machine learning, overall risk scores (i.e., threat vectors are used to training machine learning models where a threat matrix having a consolidated set of one or more features that is converted into an explanation of features of the new financially-related transaction that fit at least one pattern of financially-specific patterns of suspicious behavior being monitored; transmitting, via the network, the risk score) for account holders based on the first set of transaction data and the first set of non-transaction data (i.e., The bit data genome engine can execute specified algorithms or functions to identify and score new transactions by retrieving specified data from the data source, extracting the features from the data sources, and using these features to predict and infer causal relationships within banking-related transactions. According to an embodiment, a learning, analytics, and prediction engine can be proactive and automatically generate new parameters and models to facilitate real time enrichment of the banking data genome) , wherein the account holders are payors and/or payees involved in the first set of transactions; (i.e., identify customer and bank transactions, data sources, and algorithms to compute the models 328; track, measure and enrich models 329 with alternate data 212, location and contextual data using data fusion and enrichment component 302 to calculate the risk measures, associations, and correlation scores 332; based on the insights and information available in the edge cloud data source) (Reddy: Paragraph [0039], [0046], [0061], [0064], [0072],[0135])
a second set of transaction data related to a second set of transactions each involving a payor and a payee (i.e. receiving, in response to occurrence of a new financially-related transaction, a message sent over a network that contains transaction data related to the new financially-related transaction where a pulse component collects data from the defined data sources and enriches it with the location and contextually relevant data and send the computed data records related to banking transactions to the edge cloud 300 via APIs 215. APIs, inquiries, instructions, information, and insights component provide a simple and uniform semantic interface to query the knowledge and; (Reddy: Paragraph [0052], [0057], [0058], [0064], [0065]  [0135])
updating the knowledge graph with the second set of transaction data; (i.e., construct a fingerprint for an individual, the fingerprint being a compact knowledge graph representation of the behavior of the individual related to financial matters with nodes of the representation representing entities extracted or inferred from information about the individual, and edges are activities between the first and second entities, receive, in response to occurrence of a new financially-related transaction including identify the source account by tracing a graph of transactions) (Reddy: Paragraph [0095], [0114], [0143]) 
analyzing, by the computing device, the updated knowledge graph to identify hopping transactions (i.e., the scenario [invention] scenario attempts to identify the source account by tracing a graph of transactions) in which money is transferred from an initial payor to a final payee through at least one intermediary transaction involving actors other than the initial payor and the final payee, the actors acting as payors and/or payees in the at least one intermediary transactions;  (i.e., “Surge in Beneficiary Account Activity” identifies those transactions where many different originator accounts are sending money to the same beneficiary account and scenario complex system of transactions identifies the account that is the source of a network involved in creating a complex web of transactions. Suspicious actors prefer creating multiple layers of activity to make it difficult for detection systems and investigators to identify the flow of funds. This scenario attempts to identify the source account by tracing a graph of transactions for example suspicious actors may attempt to join an account as a secondary owned) (Reddy: Paragraph [0051], [0058], [0089], [0095] [0097], [0098] [0100], [0101])
for each account holder, calculating a degree of separation between the account holder and an initial payor, final payee, or actor involved in at least one hopping transaction identified in the updated knowledge graph; (i.e., outputs of both processors 1403 and 1404 are input into prediction module 1405 that is able to predict the likely next steps of an individual based on their identified behavior patterns and the sequence based patterns that have been identified. the process begins by constructing a fingerprint for an individual, the fingerprint being a compact knowledge graph representation of the behavior of the individual related to financial matters, with nodes of the representation representing features extracted or inferred from information about the individual (processing block 1501). In one embodiment, this includes performing a feature discovery process that receives inputs in the form of user data provided by the individual, information indicative of associations of the individual, and information related to the individual obtained without input from the individual and extracts one or more of the features and infers one or more of the features, by applying one or more behavior models to the inputs. (Reddy: Paragraph [0085], [0095], 0097], [0098], [0100], [0101], [0114])
for each account holder, determining a context score based on the account holder's overall risk score and degree of separation; (i.e., using entity resolution algorithms to build data genome; create a data genome with entities as nodes, relationships as edges, entity types and edge types as labels; read dimensional and fact data from the data source; use clustering algorithms to reduce plurality of facts into similar groups or clusters; enrich the data genome with the new insights derived from the clusters; identify customer and bank transactions, data sources, and algorithms to compute the models; track, measure and enrich models with alternate data, location and contextual data ,and third party; obtain data at specified intervals; using data fusion and enrichment component to calculate the risk assessment, measures, associations, and correlations, enrich data genome to generate recommendations) (Reddy: Paragraph [0127], [0064])
creating, by the computing device, a decision tree from the results of the key driver analysis; (i.e., wherein determining when a key risk indicator (KRI) value computed for a particular threshold within the data set falls outside of a dynamically determined range bounded by thresholds comprises completing a statistical pattern classification for detecting financial crime or fraudulent activities or events through the use of the genome, threat vectors, and the knowledge graph and prediction engine can automatically create new rules and models and perform adjustments) (Reddy: Paragraph [0008], [0046], [0125])
performing, by the computing device, a what-if simulation based on both the new threshold values and the decision rules; (i.e., Systems are disclosed to facilitate discovery and definition of metadata such as properties, attribute, or elements, some of which are specified as values and set of scenarios and rules to compute and transcription of the banking customer profiles as the enterprise genomic structure where the scenarios are user-defined behaviors/typologies that evaluate and examine a customer's profile, transactions, account history, and other underlying customer attributes to generate alerts based off of the thresholds set) (Reddy: Paragraph [0045], [0071])
Reddy does not disclose,
receiving, from a second financial institution through private blockchain 
inputting an analytical base table into a gradient boosting framework to calculate the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities; 
performing, by the computing device, a key driver analysis based on the inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein in the key driver analysis determines factors impacting the false positive likelihood of the alerts 
performing a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti-money laundering rule, including the existing threshold values, and an updated anti-money laundering rule modified with the new threshold values to determine which of either results in a lower false positive likelihood of alerts; and 
creating decision rules and determining new threshold values to replace existing threshold values for the existing anti-money laundering rule based on the decision tree; 
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modifying the existing anti-money laundering rule with the new threshold values and applying the modified existing anti-money laundering rule while running the existing anti- money laundering system.
However Adjaoute discloses, 
creating decision rules and determining new threshold values to replace existing threshold values for the existing anti-money laundering rule based on the decision tree; (i.e., Neural networks update the weight matrix, and case based reasoning logic updates generic cases or creates new ones. Smart-agents update their profiles by adjusting the normal/abnormal thresholds, or by creating exceptions and where the tuning input will affect an ultimate accountholder fraud scoring output, e.g., by changing the respective risk thresholds for genuine suspicious fraudulent and the risk thresholds are immediately updated (Adjaoute: Paragraph [0111], [0113], [0118] [0126]
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy and Ajaoute so that the method can include creating decision rules for an artificial model to reduce false positive alerts based on new and modified rules and threshold values. Risk thresholds are immediately updated for particular accountholders in every member of the parallel arrangement of diversity trained real-time, risk-scoring fraud models when any one of them detects a suspicious or outright fraudulent transaction data or authorization request for the accountholder. (Adjaoute: Paragraph [0113]). Such solution comprises an expert programmer development system for building trainable general payment fraud models that integrate several, but otherwise blank artificial intelligence classifiers, e.g., neural networks, case based reasoning, decision trees, genetic algorithms, fuzzy logic, and rules and constraints. (Adjaoute: Paragraph [0050])
The combination of Reddy and Adjaoute do not disclose, 
receiving, from a second financial institution through private blockchain,
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modifying the existing anti-money laundering rule with the new threshold values and applying the modified existing anti-money laundering rule while running the existing anti- money laundering system. 
inputting an analytical base table into a gradient boosting framework to calculate the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second set of transaction data, and first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities;  
performing, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein in the key driver analysis determines factors impacting the false positive likelihood of the alerts 
performing a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti-money laundering rule, including the existing threshold values, and an updated anti-money laundering rule modified with the new threshold values to determine which of either results in a lower false positive likelihood of alerts; and 
receiving, from a second financial institution through private blockchain 
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modifying the existing anti-money laundering rule with the new threshold values and applying the modified existing anti-money laundering rule while running the existing anti- money laundering system. 
inputting an analytical base table into a gradient boosting framework to calculate the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second set of transaction data, and first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities;  
performing, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein in the key driver analysis determines factors impacting the false positive likelihood of the alerts 
performing a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti-money laundering rule, including the existing threshold values, and an updated anti-money laundering rule modified with the new threshold values to determine which of either results in a lower false positive likelihood of alerts; and 
However, Achin discloses,
receiving, from a second financial institution through private blockchain (i.e., managing users, administrators may control the group of all users admitted to the system, their permitted roles, and system-level permissions and an organization might maintain a pool of instances in its private cloud) (Achin: Paragraph [0216], [0218], [0291]),
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modifying the existing anti-money laundering rule with the new threshold values and applying the modified existing anti-money laundering rule while running the existing anti- money laundering system. (i.e., predictive models generated by exploration engine 110, to monitor the performance of such predictive models, and to update such models (e.g., based on new data or advancements in predictive modeling techniques). In some embodiments, exploration engine 110 may use data collected and/or generated by deployment engine 140 (e.g., based on results of monitoring the performance of deployed predictive models) to guide the exploration of a search space for a prediction problem (e.g., to re-fit or tune a predictive model in response to changes in the underlying dataset for the prediction problem). (Achin: Paragraph [0105], [0150],[0157], [0163] [0241])
inputting an analytical base table into a gradient boosting framework to calculate (i.e., exploration engine 110 loads the data (e.g., by reading the specified file or accessing the specified information systems). Internally, the exploration engine 110 may construct a two-dimensional matrix with the features on one axis and the observations on the other and each feature has in predicting the target, may be analyzed using “gradient boosted trees”,) (Achin: Paragraph [0180], [0183]) the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second set of transaction data, and first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities;  (i.e., a predictive model may be selected for the prediction problem based on the evaluations (e.g., scores) of the generated predictive models. Space search engine 110 may use any suitable criteria to select the predictive model for the prediction problem. In some embodiments, space search engine 110 may select the model with the highest score, or any model having a score that exceeds a threshold score, or any model having a score within a specified range of the highest score. scores may be just one factor considered by space exploration engine 110 in selecting a predictive model for the prediction problem) (Achin: Paragraph [0163], [0196],[0396],[0402], [0404])
performing, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, (i.e., exploration engine 110 may include tools (e.g., statistical analysis tools) for analyzing datasets associated with prediction problems to determine the characteristics of the prediction problems, the datasets, the dataset variables. And the predictive modeling system 100 can fit many different model types, including decision trees and may use data collected and/or generated by deployment engine 140 (e.g., based on results of monitoring the performance of deployed predictive models) to guide the exploration of a search space for a prediction problem (e.g., to re-fit or tune a predictive model in response to changes in the underlying dataset for the prediction problem). (Achin: Paragraph [0105]. [0140], [0246], [0255], [0264]) and the first set of non-transaction data, wherein in the key driver analysis determines factors impacting the false positive likelihood of the alerts (i.e., determining that the model-specific predictive value of the particular feature is low based on the model-specific predictive value of the particular feature being lower than a threshold value and/or based on the model-specific predictive value of the particular feature being in a specified percentile of the particular model-specific predictive values for the first and second features of the initial dataset) (Achin: Paragraph [0163], [0196],[0396],[0402], [0404])
performing a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti-money laundering rule, including the existing threshold values, (i.e., system 100 calculate and/or display the feature importance values only for a subset of the predictive models (e.g., the top models). Presenting the feature importance values to the user may assist the user in understanding the relative performance of the evaluated models.) (Achin: Paragraph [0044], [0184], [0256], [0406]) and an updated anti-money laundering rule modified with the new threshold values to determine which of either results in a lower false positive likelihood of alerts; and (i.e., determining that the model-specific predictive value of the particular feature is low based on the model-specific predictive value of the particular feature being lower than a threshold value and/or based on the model-specific predictive value of the particular feature being in a specified percentile of the particular model-specific predictive values for the first and second features of the initial dataset) (Achin: Paragraph [0053], [0157], [0158], [0163], [0404])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy, Ajaoute, and Achin so that the method can include multiple and perform anti money laundering analysis techniques to assess the importance of features based on the change of accuracy of the model. Some embodiments of this aspect may be used beneficially to facilitate understanding of prediction problems, and to indicate how specific predictive models produce accurate prediction results. (Achin: Paragraph [0062]) Thereby facilitating the cost-effective evaluation of the space of potential predictive modeling techniques for prediction problems. (Achin: Paragraph [0062])

25.	In claim 2: The combination of Reddy, Adjaoute, and Achin disclose the method of supra, including wherein determining a context score based on the account holder's overall risk score (i.e., the multiple risk scores aggregated into total risk score) (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation includes creating a plurality of bipartite adjacency matrices from information stored in the knowledge graph, wherein, in the bipartite adjacency matrices, a first set of vertices include payors and a second set of vertices include payees. (i.e., generating a knowledge graph utilizing a computer-based graph representation of first and second participants as nodes and relationship or activity between first and second participants as edges; and automatically identifying an anomaly as a potential suspicious actor and suspicious activity using the graph representation) (Reddy: Paragraph [0008], [0064], [0124])
26.	In claim 3:  The combination Reddy, Adjaoute, and Achin  disclose the method of supra, including wherein determining a context score based on the account holder's overall risk score (i.e., the multiple risk scores aggregated into total risk score) (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes building a plurality of bipartite graphs from the plurality of bipartite adjacency matrices. (i.e., data genome engine uses efficient storage, management, and security associated with such systems especially in plurality of data structures like graphs (e.g., knowledge graphs), columnar, and row data structures (e.g., fingerprints) that are all in integrated through the single interface where based graph representation of first and second participants as nodes and relationship or activity between first and second participants as edges) (Reddy: Paragraph [0008], [0047], [0124])
27.	In claim 4: The combination of Reddy, Adjaoute, and Achin disclose the method of supra, including wherein determining a context score based on the account holder's overall risk score (i.e., the multiple risk scores aggregated into total risk score) (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes detecting a plurality of communities within the plurality of bipartite graphs. (i.e., receiving threat vectors as a data input and generating a knowledge graph utilizing a computer-based graph representation of first and second participants as nodes and relationship or activity between first and second participants as edges where completing a statistical pattern classification for detecting financial crime or fraudulent activities or events through the use of the genome, threat vectors, and the knowledge graph.) (Reddy: Paragraph [0124], [0125])
28.	In claim 5: The combination of Reddy, Adjaoute, and Achin disclose the method of supra, including wherein determining a context score based on the account holder's overall risk score (i.e., the multiple risk scores aggregated into total risk score) (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes finding communities of payors and/or payees having similar behavior patterns within the knowledge graph (i.e.,  receiving a data set of financial activity data of multiple participants; configuring a deep neural network and thresholds, wherein the thresholds enable detection of what is within abnormal range of financial activity, patterns, and behavior over a period of time; converting the data set to a genome containing a node for each participant among the multiple participants; computing threat vectors for each node within a graphical representation of the genome that represents behavioral patterns of participants in financial activities) (Reddy: Paragraph [0123]) and determining, by a first machine learning model, a first risk score for each of the plurality of communities (i.e., in response to the inputs, auto encoder provides a statistical pattern classification for detecting anomalous financial activity patterns or events through the use of a genome algorithm and coverts the next data block into a genome and generate a total risk score indicating the risk associated with the new transaction and an output matrix),wherein the first risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount. (i.e., auto encoder receives historical data include customers fingerprint of a customer along with transaction data associated with a new transaction being performed by the customer including historical data is not limited to the customer but also that of other individuals or entities for which the institution has data) (Reddy: Paragraph [0046],[0076], [0077], [0078], [0104])
29.	In claim 6: The combination Reddy, Adjaoute, and Achin disclose the method of supra, including wherein determining a context score based on the account holder's overall risk score (i.e., the multiple risk scores aggregated into total risk score) (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes determining, by an second machine learning model, a second risk score for at least one of the plurality of payors and/or payees (i.e., risk score aggregator 1201 receives customer risk score 1210, transaction risk score 1211, and geo risk score 1212 and aggregates those into total risk score and performing a feature discovery process that receives inputs in the form of user data provided by the individual, information indicative of associations of the individual, and information related to the individual obtained without input from the individual and extracts one or more of the features and infers one or more of the features, by applying one or more behavior models to the inputs.), wherein the second risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount, and determining, by an ensemble model of the first and second machine learning models, (i.e., an aggregator in the encoder, an aggregated risk score) overall risk scores for the at least one  of the plurality of payors and/or payees.  (i.e., the multiple risk scores aggregated into total risk score 1122 is a customer risk score indicating a risk level associated with this customer of the new transaction, a transaction risk score indicating a risk level associated with the new transaction, and a geo risk score indicating the risk level associated with the location of the transaction as well as the destination) (Reddy: Paragraph [0078], [0080], [0118], [0119],[0137])
30.	 In claim 7: The combination Reddy, Adjaoute, and Achin disclose the method of supra, including (i.e., inputs are user data, association information, and other information. User data includes information about the banking customer. This may include information the customer provided to the banking institution when they opened an account, including personal data (e.g., location (e.g., residence), age, bank accounts and their location, financial sources, occupation, ownership structures, associations with other entities or individuals. (Reddy: Paragraph [0068]) wherein data from the at least one intermediary transaction is included in the second set of transaction data. (i.e., receiving threat vectors as a data input and generating a knowledge graph utilizing a computer-based graph representation of first and second participants as nodes and relationship or activity between first and second participants as edges; and automatically identifying an anomaly as a potential suspicious actor and suspicious activity using the graph representation.)(Reddy: Paragraph [0124])
31.	In claim 8: The combination of Reddy, Adjaoute, and Achin disclose the method of supra, 
	The combination of Reddy and Adjaoute do not disclose, 
including wherein the key driver analysis includes applying a greedy search technique to identify a set of factors and applying the gradient boosting framework to calculate an importance value for each factor 
	However, Achin discloses,
including wherein the key driver analysis includes applying a greedy search technique to identify a set of factors (i.e., the engine 110 may offer a “greedier” option that uses several more aggressive search approaches) (Achin: Paragraph [0199], [0461]) and applying the gradient boosting framework to calculate an importance value for each factor (i.e., the analysis of the dataset may be performed using any suitable techniques. Variable importance, which measures the degree of significance each feature has in predicting the target, may be analyzed using “gradient boosted trees”) (Achin: Paragraph [0183],[ 0195]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy and Ajaoute so that the system can include multiple algorithms to reduce false positive alerts based on new and modified rules and threshold values. Risk thresholds are immediately updated for particular accountholders in every member of the parallel arrangement of diversity trained real-time, risk-scoring fraud models when any one of them detects a suspicious or outright fraudulent transaction data or authorization request for the accountholder. (Adjaoute: Paragraph [0113]). Such solution comprises an expert programmer development system for building trainable general payment fraud models that integrate several, but otherwise blank artificial intelligence classifiers, e.g., neural networks, case based reasoning, decision trees, genetic algorithms, fuzzy logic, and rules and constraints. (Adjaoute: Paragraph [0050])
32.	In claim 9: Reddy discloses,
A system for modifying an existing anti-money laundering rule of an existing anti- money laundering system to reduce false alerts, comprising: (e.g., involved with money laundering or fraudulent activities where the prediction engine can automatically create new rules and perform adjustments).(Reddy: Paragraph [0028], [0045], [0046])
one or more computers (i.e., refer to the action and processes of a computer system, or similar electronic computing device) and one or more storage devices (i.e., includes one or more conventional processors or microprocessors 601 that interpret and execute instructions. Main memory 602 may include a random access memory (RAM) or another type of dynamic storage device that stores information) storing instructions that are operable (i.e., storing electronic instructions), when executed by the one or more computers, to cause the one or more computers to: (Reddy: Paragraph [0059],[0145], [0146])
receive, from a first financial institution, first financial institution data including a first set of transaction data related to a first set of transactions each involving a payor and a payee, a first set of non-transaction data related to at least one payor and/or at least one payee involved in at least one of the first set of transactions, and historical alert data including a plurality of historical alerts each corresponding to a transaction of the first set of transactions; (Reddy: Paragraph [0052], [0053],[0068], [0116])
build a knowledge graph with the first financial institution data; (Reddy: Paragraph [0071], [0124], [0127]).
determine, by machine learning, overall risk scores for account holders based on the first set of transaction data and the first set of non-transaction data, wherein the account holders are payors and/or payees involved in the first set of transactions; (Reddy: Paragraph [0039], [0046], [0061], [0064], [0072],[0135])
a second set of transaction data related to a second set of transactions each involving a payor and a payee; (Reddy: Paragraph [0052], [0057], [0058], [0064], [0065]  [0135])
update the knowledge graph with the second set of transaction data; (Reddy: Paragraph [0095], [0114], [0143])
analyze, by the computing device, the updated knowledge graph to identify hopping transactions in which money is transferred from an initial payor to a final payee through at least one intermediary transaction involving actors other than the initial payor and the final payee, the actors acting as payors and/or payees in the at least one intermediary transaction; (Reddy: Paragraph [0051], [0058], [0089],[0095] [0097], [0098] [0100], [0101)
for each account holder, calculate a degree of separation between the account holder and an initial payor, final payee, or actor involved in at least one hopping transaction identified in the updated knowledge graph; (Reddy: Paragraph [0085], [0095], 0097], [0098], [0100], [0101], [0114])
for each account holder, determine a context score based on the account holder's overall risk score and degree of separation; (Reddy: Paragraph [0127], [0064])
create, by the computing device, a decision tree from the results of the key driver analysis; (Reddy: Paragraph [0008], [0046], [0125])
performing, by the computing device, a what-if simulation based on both the new threshold values and the decision rules; (Reddy: Paragraph [0045], [0071])
Reddy does not disclose, 
receive, from a second financial institution through private blockchain
input an analytical base table into a gradient boosting framework to calculate the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second set of transaction data, and first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities; 
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the key driver analysis determines factors impacting the false positive likelihood of alerts;  
create decision rules and determine new threshold values to replace existing threshold values for the existing anti-money laundering rule based on the decision tree; 
perform a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti-money laundering rule, including the existing threshold values, and an updated anti-money laundering rule modified with the new threshold values to determine which of either results in a lower false positive likelihood of alerts; and
input an analytical base table into a gradient boosting framework to calculate  the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second set of transaction data, and first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities;
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the key driver analysis determines factors impacting the false positive likelihood of alerts;
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modify the existing anti-money laundering rule with the new threshold values and apply the modified existing anti-money laundering rule while running the existing anti- money laundering system. 
However Adjaoute discloses: 
create decision rules and determine new threshold values to replace existing threshold values for the existing anti-money laundering rule based on the decision tree; (Adjaoute: Paragraph [0111]. [0113], [0118] [0126]
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy and Ajaoute so that the system can include creating decision rules artificial model to reduce false positive alerts based on new and modified rules and threshold values. Risk thresholds are immediately updated for particular accountholders in every member of the parallel arrangement of diversity trained real-time, risk-scoring fraud models when any one of them detects a suspicious or outright fraudulent transaction data or authorization request for the accountholder. (Adjaoute: Paragraph [0113]). Such solution comprises an expert programmer development system for building trainable general payment fraud models that integrate several, but otherwise blank artificial intelligence classifiers, e.g., neural networks, case based reasoning, decision trees, genetic algorithms, fuzzy logic, and rules and constraints. (Adjaoute: Paragraph [0050])

The combination of Reddy and Adjaoute and Achin do not disclose,
receive, from a second financial institution through private blockchain 
input an analytical base table into a gradient boosting framework to calculate the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second set of transaction data, and first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities; 
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the key driver analysis determines factors impacting the false positive likelihood of alerts;  
perform a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti-money laundering rule, including the existing threshold values, and an updated anti-money laundering rule modified with the new threshold values to determine which of either results in a lower false positive likelihood of alerts; and
input an analytical base table into a gradient boosting framework to calculate the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second set of transaction data, and first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities; 
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the key driver analysis determines factors impacting the false positive likelihood of alerts; 
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modify the existing anti-money laundering rule with the new threshold values and apply the modified existing anti-money laundering rule while running the existing anti- money laundering system.

However, Achin discloses, 
receive, from a second financial institution through private blockchain (Achin: Paragraph [0216], [0218], [0291]),
input an analytical base table into a gradient boosting framework to calculate the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second set of transaction data, and first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities; 
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the key driver analysis determines factors impacting the false positive likelihood of alerts;  
create decision rules and determine new threshold values to replace existing threshold values for the existing anti-money laundering rule based on the decision tree; 
perform a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti-money laundering rule, including the existing threshold values, and an updated anti-money laundering rule modified with the new threshold values to determine which of either results in a lower false positive likelihood of alerts; and
input an analytical base table into a gradient boosting framework to calculate (Achin: Paragraph [0180], [0183])  the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second set of transaction data, and first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities; (Achin: Paragraph [0163], [0196],[0396],[0402], [0404])
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, (Achin: Paragraph [0105]. [0140], [0246], [0255], [0264] and the first set of non-transaction data, wherein the key driver analysis determines factors impacting the false positive likelihood of alerts; (Achin: Paragraph [0053], [0157], [0158], [0163], [0404])
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modify the existing anti-money laundering rule with the new threshold values and apply the modified existing anti-money laundering rule while running the existing anti- money laundering system. (Achin: Paragraph [0105], [0150],[0157], [0163] [0241])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy, Ajaoute, and Achin so that the method can include multiple and perform anti money laundering analysis techniques to assess the importance of features based on the change of accuracy of the model. Some embodiments of this aspect may be used beneficially to facilitate understanding of prediction problems, and to indicate how specific predictive models produce accurate prediction results. (Achin: Paragraph [0062]) Thereby facilitating the cost-effective evaluation of the space of potential predictive modeling techniques for prediction problems. (Achin: Paragraph [0062])
33.	In claim 10: The combination of Reddy, Adjaoute, and Achin disclose the system of supra, including wherein determining a context score based on the account holder's overall risk score and degree of separation includes creating a plurality of bipartite adjacency matrices from information stored in the knowledge graph, wherein, in the bipartite adjacency matrices, a first set of vertices include payors and a second set of vertices include payees. (Reddy: Paragraph [0008], [0064], [0124])
34.	In claim 11: The combination Reddy, Adjaoute, and Achin disclose the system of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes building a plurality of bipartite graphs from the plurality of bipartite adjacency matrices. (Reddy: Paragraph [0008], [0047], [0124])
35.	In claim 12: The combination of Reddy, Adjaoute, and Achin disclose the system of supra, including, wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes detecting a plurality of communities within the plurality of bipartite graphs. (Reddy: Paragraph [0124], [0125])
36.	In claim 13: The combination of Reddy, Adjaoute, and Achin disclose the system of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes finding communities of payors and/or payees having similar behavior patterns within the knowledge graph (Reddy: Paragraph [0123]) and determining, by a first machine learning model, a first risk score for each of the plurality of communities, wherein the first risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount. (Reddy: Paragraph [0076], [0077], [0078], [0104], [0123])
37.	In claim 14: The combination of Reddy, Adjaoute, and Achin disclose the system of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes determining, by a second machine learning model, second risk score for at least one of the plurality of payors and/or payees, wherein the second risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount, and determining, by an ensemble model of the first and second machine learning models, overall risk scores for the at least one of the plurality of payors and/or payees. (Reddy: Paragraph [0078], [0080], [0118], [0119],[0137])
38.	 In claim 15: The combination of Reddy, Adjaoute, and Achin disclose the system of supra, including wherein data from the at least one intermediary transaction is included in the second set of transaction data. (Reddy: Paragraph [0068],[0124[)
39.	In claim 16: The combination of Reddy, Adjaoute, and Achin disclose the system of supra,
	The combination of Reddy and Adjaoute do not disclose,
 including wherein the key driver analysis includes applying a greedy search technique to identify a set of factors and applying the gradient boosting framework to calculate an importance value for each factor 
	However, Achin discloses, 
including wherein the key driver analysis includes applying a greedy search technique to identify a set of factors (Achin: Paragraph [0199], [0461] and applying the gradient boosting framework to calculate an importance value for each factor (Achin: Paragraph [0183],[0195})
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy and Ajaoute so that the system can include multiple algorithms to reduce false positive alerts based on new and modified rules and threshold values. Risk thresholds are immediately updated for particular accountholders in every member of the parallel arrangement of diversity trained real-time, risk-scoring fraud models when any one of them detects a suspicious or outright fraudulent transaction data or authorization request for the accountholder. (Adjaoute: Paragraph [0113]). Such solution comprises an expert programmer development system for building trainable general payment fraud models that integrate several, but otherwise blank artificial intelligence classifiers, e.g., neural networks, case based reasoning, decision trees, genetic algorithms, fuzzy logic, and rules and constraints. (Adjaoute: Paragraph [0050])	
40.	In claim 17: Reddy discloses,
A non-transitory computer-readable medium storing software comprising instructions (i.e., non-transitory machine-readable medium having stored thereon one or more instructions) executable by one or more computers which, upon such execution, cause the one or more computers to: (i.e., processes of a computer system, or similar electronic computing device) (Reddy: Paragraph [0135], [0145])
receive, from a first financial institution, first financial institution data including a first set of transaction data related to a first set of transactions each involving a payor and a payee, a first set of non-transaction data related to at least one payor and/or at least one payee involved in at least one of the first set of transactions, and historical alert data including a plurality of historical alerts each corresponding to a transaction of the first set of transactions; (Reddy: Paragraph [0052], [0053], [0068], [0116])
build a knowledge graph with the first financial institution data; (Reddy: Paragraph [0071], [0124], [0127])
determine, by machine learning, overall risk scores for account holders based on the first set of transaction data and the first set of non-transaction data, wherein the account holders are payors and/or payees involved in the first set of transactions; (Reddy: Paragraph [0039], [0046], [0061], [0064], [0072],[0135])
a second set of transaction data related to a second set of transactions each involving a payor and a payee; (Reddy: Paragraph [0052], [0057], [0058], [0064], [0065]  [0135])
update the knowledge graph with the second set of transaction data; (Reddy: Paragraph [0095], [0114], [0143])
analyze, by the computing device, the updated knowledge graph to identify hopping transactions in which money is transferred from an initial payor to a final payee through at least one intermediary transaction involving actors other than the initial payor and the final payee, the actors acting as payors and/or payees in the at least one intermediary transaction; (Reddy: Paragraph [0051], [0058], [0089],[0095] [0097], [0098] [0100], [0101])
for each account holder, calculate a degree of separation between the account holder and an initial payor, final payee, or actor involved in at least one hopping transaction identified in the updated knowledge graph; (Reddy: Paragraph [0085], [0095], 0097], [0098], [0100], [0101], [0114])
for each account holder, determine a context score based on the account holder's overall risk score and degree of separation; (Reddy: Paragraph [0127], [0064])
create, by the computing device, a decision tree from the results of the key driver analysis; (Reddy: Paragraph [0008], [0046], [0125])
perform, by the computing device, a what-if simulation based on both the new threshold values and the decision rules; (Reddy: Paragraph [0045], [0071])
Reddy does not disclose,
receive, from a second financial institution through private blockchain 
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modify the existing anti-money laundering rule with the new threshold values and apply the modified existing anti-money laundering rule while running the existing anti-money laundering system.
input an analytical base table into a gradient boosting framework to calculate the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities;
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, one or both of the first and second transaction data, and the first non-transaction data, wherein in the key driver analysis determines, factors impacting the false positive likelihood of alerts; 
create decision rules and determine new threshold values to replace existing threshold values for the existing anti-money laundering rule based on the decision tree; 
perform a gap analysis, by the computing device, based on the what-if simulation to compare the performance of the existing anti- money laundering rule, including the existing threshold values, and an updated anti-money laundering rule modified with the new threshold values to determine which of either results in a lower false positive likelihood of alerts; and 

However Adjaoute discloses, 
create decision rules and determine new threshold values to replace existing threshold values for the existing anti-money laundering rule based on the decision tree; (Adjaoute: Paragraph [0111], [0113], [0118] [0126])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy and Ajaoute so that it can include creating decision rules for an artificial model to reduce false positive alerts based on new and modified rules and threshold values. Risk thresholds are immediately updated for particular accountholders in every member of the parallel arrangement of diversity trained real-time, risk-scoring fraud models when any one of them detects a suspicious or outright fraudulent transaction data or authorization request for the accountholder. (Adjaoute: Paragraph [0113]). Such solution comprises an expert programmer development system for building trainable general payment fraud models that integrate several, but otherwise blank artificial intelligence classifiers, e.g., neural networks, case based reasoning, decision trees, genetic algorithms, fuzzy logic, and rules and constraints.(Adjaoute: Paragraph [0050])
The combination of Adjaoute and Reddy does not disclose, 
receive, from a second financial institution through private blockchain (Achin: Paragraph [0216], [0218], [0291]),
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modify the existing anti-money laundering rule with the new threshold values and apply the modified existing anti-money laundering rule while running the existing anti-money laundering system. 
input an analytical base table into a gradient boosting framework to calculate the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities; 
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, one or both of the first and second transaction data, and the first non-transaction data, wherein in the key driver analysis determines, factors impacting the false positive likelihood of alerts;
However, Achin discloses,
receive, from a second financial institution through private blockchain (Achin: Paragraph [0216], [0218], [0291]),
responsive to determining that the updated anti-money laundering rule modified with the new threshold values results in a lower false positive likelihood of alerts, modify the existing anti-money laundering rule with the new threshold values and apply the modified existing anti-money laundering rule while running the existing anti-money laundering system. (Achin: Paragraph [0105], [0150],[0157], [0163] [0241])
input an analytical base table into a gradient boosting framework to calculate (Achin: Paragraph [0180], [0183]) the false positive likelihood of alerts generated by the existing anti-money laundering system based on inputs of the context scores, historical alert data, both of the first and second sets of transaction data, and the first set of non-transaction data, wherein the false positive likelihood of alerts are outputted as false positive probabilities; (Achin: Paragraph [0163], [0196],[0396],[0402], [0404])
perform, by the computing device, a key driver analysis based on inputs of the context scores, historical alert data, one or both of the first and second transaction data, (Achin: Paragraph [0105]. [0140], [0246], [0255], [0264]) and the first non-transaction data, wherein in the key driver analysis determines, factors impacting the false positive likelihood of alerts; (Achin: Paragraph [0163], [0196],[0396],[0402], [0404])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reddy, Ajaoute, and Achin so that the method can include multiple and perform anti money laundering analysis techniques to assess the importance of features based on the change of accuracy of the model. Some embodiments of this aspect may be used beneficially to facilitate understanding of prediction problems, and to indicate how specific predictive models produce accurate prediction results. (Achin: Paragraph [0062]) Thereby facilitating the cost-effective evaluation of the space of potential predictive modeling techniques for prediction problems. (Achin: Paragraph [0062])
41.	In claim 18: The combination of Reddy, Adjaoute, and Achin disclose the claim of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation includes: (Reddy: Paragraph [0078], [0079], [0080])
 creating a plurality of bipartite adjacency matrices based on the knowledge graph, wherein, in the plurality of bipartite adjacency matrices, a first set of vertices include payors and a second set of vertices include payees (Reddy: Paragraph [0008], [0064], [0124]); and 
building a plurality of bipartite graphs from the plurality of bipartite adjacency matrices. (Reddy: Paragraph [0008], [0047], [0124])
42.	In claim 19: The combination of Reddy, Adjaoute, and Achin disclose the claim of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes finding communities of payors and/or payees having similar behavior patterns within the knowledge graph (Reddy: Paragraph [0123]) and determining, by a first machine learning model, a first risk score for each of the plurality of communities, wherein the first risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount. (Reddy: Paragraph [0046],[0076], [0077], [0078], [0104])
43.	In claim 20: The combination of Reddy, Adjaoute, and Achin disclose the claim of supra, including wherein determining a context score based on the account holder's overall risk score (Reddy: Paragraph [0078], [0079], [0080]) and degree of separation further includes determining, by a second machine learning model, a second risk score for at least one of the plurality of payors and/or payees, wherein the second risk score is calculated for each of the following types of transaction data: transaction location, transaction type, number of transactions, and transaction amount, and determining, by an ensemble model of the first and second machine learning models, overall risk scores for the at least one of the plurality of payors and/or payees. (Reddy: Paragraph [0078], [0080], [0118], [0119],[0137]) 

Response to Arguments
44. 	With respect to the Claim Objection for claim for “inputs”, The Applicants remarks and amendments have been considered and the Applicant amended claim 1, The Applicant amendment and remarks are persuasive, and the claim objections for “inputs” is withdrawn. 
45. 	With respect to the rejection of claims 1- 20 under U.S.C 101 rejection, The Applicants remarks and amendments have been considered and are not persuasive.  The U.S.C. 101 rejections have been updated with the amendments. The main thrust of the rejection is maintained. 
	In regards to Step 2A Prong 2, the Applicants arguments cite that claim 1 as a whole is directed to an improvement in an existing anti-money laundering rule of an existing anti-money laundering system, and thereby integrates the recited operations into a practical application. The series of operation recited together (See Arguments & Remarks, pgs. 20-21). The Applicant arguments further cite that in other words, the other independent claims, each as a whole, are directed toward an improvement and, therefore, integrate the recited operations into a practical application.  In addition, the Applicants argument argues that the outstanding Office Action does not provide a rationale for rejecting the notion that claim 1 is directed to an improvement in an existing anti-money laundering rule of an existing anti-money laundering system, and thereby integrates the recited operations into a practical application.
	The Examiner respectfully disagrees. 2019 Revised Guidance, 84 Fed. Reg. at 55. (The Revised Guidance references MPEP, Ninth Edition (rev. Jan 2018). In particular, the 2019 Guidance describes that an additional element may have integrated the judicial exception into a practical application if, inter alia, the additional element reflects an improvement in the functioning of a computer or an improvement to other technology or technical field. Id. At the same time, the Guidance makes clear that merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea; adding insignificant extra-solution activity to the judicial exception; or only generally linking the use of the judicial exception to a particular technological environment or field are not sufficient to integrate the judicial exception into a practical application. As a result, the amended claims, as drafted, are business solution to a business problem (steps directed to modify an existing anti-money laundering rule of an existing anti-money laundering system to reduce false alerts) The abstract idea of determining what information is needed to apply the rule, obtaining that information, and then applying the information to the rule to make a decision is merely including instructions to implement an abstract idea on a computer. In particular, the amended claims 1, corresponding representative claims 9 and 17, recite computer device, computers, existing anti-money laundering system, non-transitory computer-readable medium, and storage devices. The computer hardware is recited at a high-level of generality (i.e., as a generic storage device performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Application Specification supports this conclusion where it cites: “the disclosure provides a non-transitory computer-readable medium storing software that may comprise instructions executable by one  or more computers which, upon such execution, cause the one or more computers” (Specification: Paragraph [0014]) and “the disclosure provides a system for modifying an existing rules of an existing AML system to reduce false alerts, which comprises one or more computers and one or more storage devices storing instructions that may be operable, when executed by the one or more computers, to the one or more computers” (Specification: Paragraph [0015]).  There is nothing in the Specification to indicate that the operations recited in claim 1 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, determining, analyzing, updating information. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself. Therefore claim 1, and corresponding independent claims 9 and 17, are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
	In regards to Step 2B, The Applicant arguments recite that claims 1-20 are patent eligible under Step 2b of the test for patent eligibility according to § 101, claim 1 further include incorporating the shared data in the knowledge graph and analyzing the shared data to determine factors impacting the false positive likelihood of alerts and to determine new threshold values to replace existing threshold values tor the existing anti-money laundering rule more accurately. The combination of features recited in the other independent claims amount to significantly more than an abstract idea. (Arguments & Remarks, pg. 13)
	The Examiner respectfully disagrees. As discussed above, claims 1, and corresponding representative claims 9 and 17, as drafted, recite computer device, computers, existing anti-money laundering system, non-transitory computer-readable medium, and storage devices and additional elements of machine learning, private blockchain, knowledge graph, and artificial intelligence model. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B: NO. The claims do not provide significantly more).
46. 	With respect to the rejection of claims 1- 20 under U.S.C 103 rejection, The Applicants remarks and amendments have been considered and but are moot because the arguments do not apply to any of the references being used in the current rejection.
	The Applicants arguments argue that the combination of Adjaoute and Reddy do not disclose all the limitations in claim 1 (Remarks, pgs. 14-20) 
	The Examiner respectfully disagrees. The rejection is improper rending the arguments moot.  The U.S.C 103 rejections have updated with the new limitations. All limitations are discloses with the updated rejection where Adjaoute, Reddy, and Achin discloses all amendments.
Conclusion
47.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693